DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 3-5, 8-13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim(s) 1, 17, and 18, Zhu (USPGPub No. 2015/0312074) teaches a wireless communication apparatus comprising: a communication section configured to perform wireless communication; and a control section configured to select a setting for transmission control or reception control by the communication section based on whether the wireless communication is non-orthogonal multiple access or orthogonal multiple access,  ([Par. 29 – Par. 31] teaches a communication section, transmitter circuit, that performs wireless communication and a control section, transmitter circuit receives protocol instruction that controls the transmitter and/or control signals sent to UEs, to select a setting to be used for transmission control or reception control in accordance with whether the wireless communication is NOMA or OMA, “[0029] Transmitter circuit 130 is configured to couple to at least one antenna. Transmitter circuit 130 receives the protocol instruction that indicates the OMA transmission or the NOMA transmission, and transmits a first data signal and a first control signal associated with a first UE (UE1), and a second data signal and a second control signal associated with a second UE (UE2) in either OMA or NOMA, although, as discussed herein, the content and/or manner of transmission may vary between OMA and NOMA…[0031]…Also in response to the protocol instruction indicating NOMA operation, the first control signal and the second control signal indicate the first and second data signals are transmitted via NOMA (either explicitly (e.g., by including an indicator (e.g., a bit, etc.) that specifies that the first and second data signals are transmitted via NOMA) or implicitly (e.g., by including or omitting information such that a receiving UE (e.g., UE1 or UE2) can determine from the inclusion or omission that the first and second data signals are transmitted via NOMA)).”).
While Zhu does teach wherein the setting for a MCS level (See Zhu [Par. 46])
Zhu differs from claim 1, in that Zhu does not explicitly wherein the setting includes:
 a setting associated with transport block size, wherein the transport block size for the non-orthogonal multiple access is smaller than the transport block size for the orthogonal multiple access; and 
a setting regarding a resource allocation unit associated with the allocation of resources, wherein the resource allocation unit for the non-orthogonal multiple access is larger than the resource allocation unit for the orthogonal multiple access
 	 In other prior art such as Xu (No. US 20130272281 A1) teaches where a setting for transmission/reception control associated with a transport block size (“TB size”) includes a MCS level of the UE (“[0057] Furthermore after the TTI bundling scheduling mechanism is determined, it is necessary for the network side to determine specific Physical Resource Block (FRB) resource allocation information, e.g., to determine a Transport Block (TB) size. As specified in the LTE standard, the TB size is determined by referring to a table defined in the standard as per the number of allocated PRBs and a current MCS level of the UE. Thus the TB size will be determined by firstly determining the current MCS level of the UE and the number of PRB resources allocated for the UE.”).
However Xu is silent on a setting associated with transport block size, wherein the transport block size for the non-orthogonal multiple access is smaller than the transport block size for the orthogonal multiple access; and 
a setting regarding a resource allocation unit associated with the allocation of resources, wherein the resource allocation unit for the non-orthogonal multiple access is larger than the resource allocation unit for the orthogonal multiple access, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim(s) 17 and 18 recite substantially the same features as claim 1 and are regarded as allowable for the same reasons provided with respect to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476